EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment 
The objections to claims 1 and 20 for minor informalities are withdrawn in view of the amendments filed 07 March 2022. 

Allowable Claims
Claims 1, 2, 5, 7, 8, 11, 12, 14-20, 22, 23 and 25-27 are allowed.
Reasons for Allowance
Applicant’s arguments filed 07 March 2022 regarding Norderhaugh; Lars et al. (US 20190010435 A1), Mallett, Scott R. et al. (US 20040186412 A1), Galliher; Parrish M. et al. (US 20090188211 A1), Wegener; Christopher J. et al. (US 20180172685 A1), Saur; Joseph W. et al. (US 4710472 A), Zhang; Xiaohua et al. (US 20190169594 A1) and Shibuya; Keisuke et al. (US 20100081122 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance. 

Norderhaugh, the closest art of record, lacks a valved inlet port, valved outlet port, inlet pump, outlet pump and a pressure gauge configured to monitor and control pressure inside a container. At most, Norderhaugh describes a single pump that conveys fluid through a container (¶ [0134], Pump 230 can draw a fluid mixture 220 out of container 212 and, by means of a second fluid line 225, and pump fluid mixture 220 to assembly 100 (see FIG. 8); ¶ [0136] In certain embodiments, pump 230 can re-cycle 

Another cited reference, Wegener, discloses a cell processing system (¶ [0004], [0015], FIGS. 1 and 2, processor 100, 200), comprising a container having a valved inlet port (¶ [0055], controller 300 then may open clamps 210, 220; Fig. 8 shows clamp 220 upstream of container 150); a valved outlet port (¶ [0055], clamp 528 may be opened; Fig. 8 shows clamp 528 downstream of container 150); and a pump (¶ [0045], pumps 202, 204, 206). 
However, Wegener lacks dedicated inlet and outlet pumps and a pressure gauge configured to control and maintain application of positive pressure. At most, Wegener describes a pressure transducer that monitors pressure at another point in the system, remote from the container (¶ [0029], Pressure transducer 226 may be integrated into an in-line pressure monitoring site (at, for example, tubing segment 136), to monitor pressure inside separator 101). 

Also of record, Singh; Vijay (US 6190913 B1) discloses a flexible container (col. 4, lines 5-15, disposable pre-sterilized plastic bag 4 that rests on rocking platform 1); including a valved outlet port (col. 4, lines 40-45, Pressure control valve 21 is designed such that it only opens when pressure in the bag exceeds a predetermined value); and an inlet pump (col. 5, lines 30-40, Pneumatically driven pump 34 pumps air into the bag to maintain inflation and for oxygen supply as discussed earlier). 


The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Fries, William M. et al. (US 20030060747 A1) describes a fluid treatment system that utilizes light treatment for the deactivation of pathogens in fluids (¶ [0004], [0009], [0043], fluid treatment system 100), comprising a flexible container (¶ [0067], treatment chamber 610; ¶ [0073], The treatment chamber 610 may also be a flexible bag-like material or a rigidly shaped material); and a pressure gauge (¶ [0069], pressure transducers 632 and 636). However, Fries lacks a container having a valved inlet port and a valved outlet port. Instead, Fries arranges valves at another point in the system, to control fluid flow to and from other containers (¶ [0072], The fluid flow into the sample bag 141 and effluent bag 140 is controlled by the solenoid valves 626 and 628). 

Ho, Lewis et al. (US 20050186669 A1) discloses a cell culture apparatus and method (¶ [0012], [0016], [0034], [0054]), comprising a flexible container (¶ [0056], chamber 1006); a rigid frame (¶ [0056], tray 1001); and a pressurized gas source (¶ [0056], The bag chamber 1006 is … then inflated with air that continually passes through the bag's headspace 1007 from inlet 1003 to outlet 1009). However, Ho lacks a valved inlet port and a valved outlet port and at most describes air filters arranged at the inlet and outlet of the container (¶ [0056], The inlet 1003 and outlet 1009 opening are 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781